Title: [Diary entry: 4 April 1788]
From: Washington, George
To: 

Friday 4th. Thermometer at 46 in the Morning—60 at Noon And 60 at Night. Calm, clear, and very pleasant all day. Rid to all the Plantations. In the Neck, Plowing, sowing Barley & Grass Seeds, and other work as on Wednesday. At Muddy hole, stopped the roller in order that two harrows might be covering Oats. At this place the first sown Barley was coming up & appeared to be thick. At Dogue run the usual work was going on. At the French’s began to sow Barley in the No. part of No. 2. At this place perceived the English Oats, & the Pease were coming up the ⟨1⟩st. tolerably thick. At the Ferry, the harrow having finished (yesterday) covering the Oats & grass Seeds—all three of the Plows were breaking up in No. 3. Caught 500 and odd Shad to day. In my Botanical Garden on thursday morning, before the rain, I sowed in the Section next the spinning house, one row of Rhubarb seed, sent me by Mr. Jay—the Seeds 3 Inches a part. These were placed along the Walk—parallel to the Ho. 